Citation Nr: 0014749	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-14 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1980, and from July 1982 to September 1992.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997, from 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the RO has styled this appeal as 
including a claim regarding the recoupment of the veteran's 
separation pay.  The Board does not agree.  The veteran first 
raised this issue in his notice of disagreement regarding his 
claim for service connection for an undiagnosed illness.  No 
rating decision was issued, the issue of recoupment of 
separation pay was, however, added as an issue on the 
statement of the case of July 1998.  The veteran's VAF-9, 
received in September 1998 shows no mention of this issue.  
The Board finds that no notice of disagreement with the RO's 
decision regarding this matter has been received, nor has an 
appeal regarding the issue been perfected.


FINDINGS OF FACT

1.  The veteran's complaints of seizures with blackouts, 
chills, rapid heart beat and fatigue have been attributed to 
Mast Cell Activation Syndrome.

2.  No competent medical evidence has been presented or 
secured to establish that a causal relationship, or nexus, 
exists between the appellant's seizures with blackouts, 
chills, rapid heart beat and fatigue, and his active service.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
seizures with blackouts, chills, rapid heart beat and fatigue 
as due to undiagnosed illness is not well grounded.  38 
U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a claimant for benefits under a law 
administered by the Secretary of the Department of Veteran 
Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the veteran maintains that he is entitled to 
service connection for chronic disabilities as a result of 
his service in the Persian Gulf.  In that regard, additional 
applicable criteria provides, in pertinent part:

(a) The Secretary may pay compensation under this subchapter 
to any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that (1) became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) became manifest to a degree of 10 percent or 
more within the presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.

(f) For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  The period of the 
"Persian Gulf War" is August 2, 1990, through date to be 
prescribed by Presidential proclamation or law. 38 C.F.R. § 
3.2(i).

38 C.F.R. § 3.317 is the implementing regulation for 38 
U.S.C.A. § 1117 (West Supp. 1999).  It provides in relevant 
part that, except as provided otherwise, VA shall pay 
compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability resulting from 
an illness or combination of illnesses" manifested by one or 
more signs or symptoms, such as signs or symptoms involving 
the skin, headache, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the Southwest Asia theater of operations during the Gulf War, 
or to a compensable degree no later than December 31, 2001, 
and (ii) by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1) (1999).  "Objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2) (1999).  
Disabilities that have existed for at least 6 months and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(3) (1999).

The VA General Counsel addressed the issue of what 
constitutes a well grounded claim under the provisions of 38 
U.S.C.A. § 1117.  The conclusion of the General Counsel is 
cited as follows:

A well-grounded claim for compensation under 38 U.S.C. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  With respect 
to the second and fourth elements, evidence that the illness 
is "undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The type of evidence necessary to establish a well-grounded 
claim as to each of those elements may depend upon the nature 
and circumstances of the particular claim.  For purposes of 
the second and third elements, the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well- grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  
VAOPGCPREC 4-99 (May 3, 1999).

A review of the pertinent evidence of record indicates that 
the veteran was awarded the South West Asia Service Medal 
with one bronze service star.  His DD 214 has indicated that 
during the applicable period he served overseas for two 
months and 27 days, however, his dates of service in South 
West Asia are not of record.  On VA Persian Gulf Protocol 
examination, conducted in February 1996, he gave a history of 
having served one month in Bahrain during August and 
September 1990.  He has therefore met the criteria for the 
submission of evidence of active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

Private medical records, dated between November 1995 and 
January 1996, show the veteran evaluated for episodes of 
weakness, shortness of breath, diarrhea, nausea and syncope.  
The impression was initially seizure disorder, but was 
changed in January 1996 to syncope, etiology undetermined.  
VA outpatient treatment records, dated from February 1996 to 
March 1997 show treatment and evaluation for similar 
symptomatology.  In February 1996 an impression of possible 
mastocytosis was entered.  In July 1996 a diagnosis of 
probable Mast Cell Activation Syndrome was entered.  Records 
dated in January and March 1997 show a diagnosis of Mast Cell 
Activation Syndrome.  The report of a VA examination, 
conducted in June 1997, shows a diagnosis of Activation 
Syndrome.  

In order to establish a well grounded claim under 38 C.F.R. § 
3.317, the "disability" cannot be attributable to any known 
clinical diagnosis by history, physical examination, and 
laboratory tests.  Additionally, 38 U.S.C.A. § 1117 requires 
a "chronic disability resulting from an undiagnosed illness".  
The VA General Counsel underscored the requirement for a 
manifestation of one or more signs or symptoms of undiagnosed 
illness in VAOPGCPREC 4-99 (May 3, 1999).  The medical 
evidence indicates that the veteran's complaints of seizures 
with blackouts, chills, rapid heart beat and fatigue have 
been diagnosed as Mast Cell Activation Syndrome during VA 
treatment in January 1997.  Although he has taken issue with 
the RO's citing of an earlier impression of "possible 
mastocytosis" on examination in February 1996, this does not 
change the fact that subsequent medical records contain a 
diagnosis of Mast Cell Activation Syndrome, and do not 
contain any indication that this was a qualified "possible" 
or tentative diagnosis.  Thus, since the veteran's disability 
has been clinically diagnosed, he does not meet the criteria 
for a well grounded claim and is not entitled to service 
connection for seizures with blackouts, chills, rapid heart 
beat and fatigue as manifestations of an undiagnosed illness 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (1999).

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the July 1998 statement of 
the case and in the above discussion.



ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by seizures with blackouts, chills, rapid heart 
beat and fatigue is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

